Citation Nr: 1207134	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-09 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disorder. 

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disorder.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for degenerative joint disease of the cervical spine, to include as secondary to the service-connected chronic low back strain, diffuse degenerative disc disease, and degenerative change with unfavorable ankylosis, to include as secondary to the service-connected degenerative joint disease of the bilateral knees, and to include as secondary to the service-connected degenerative joint disease of the bilateral ankles.

5.  Entitlement to service connection for degenerative joint disease of the left shoulder, to include as secondary to the service-connected chronic low back strain, diffuse degenerative disc disease, and degenerative change with unfavorable ankylosis, to include as secondary to the service-connected degenerative joint disease of the bilateral knees, and to include as secondary to the service-connected degenerative joint disease of the bilateral ankles.

6.  Entitlement to service connection for degenerative joint disease of the right shoulder, to include as secondary to the service-connected chronic low back strain, diffuse degenerative disc disease, and degenerative change with unfavorable ankylosis, to include as secondary to the service-connected degenerative joint disease of the bilateral knees, and to include as secondary to the service-connected degenerative joint disease of the bilateral ankles.

7.  Entitlement to service connection for gout, to include as secondary to the service-connected chronic low back strain, diffuse degenerative disc disease, and degenerative change with unfavorable ankylosis, to include as secondary to the service-connected degenerative joint disease of the bilateral knees, and to include as secondary to the service-connected degenerative joint disease of the bilateral ankles.

8.  Entitlement to an effective date earlier than July 10, 2006, for the grant of service connection for degenerative joint disease of the left knee.

9.  Entitlement to an effective date earlier than July 10, 2006, for the grant of service connection for degenerative joint disease of the right knee.

10.  Entitlement to an effective date earlier than July 10, 2006, for the grant of service connection for degenerative joint disease of the left ankle.

11.  Entitlement to an effective date earlier than July 10, 2006, for the grant of service connection for degenerative joint disease of the right ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to June 1971, and from November 1973 to September 1978.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal.

The Board notes that the Veteran appealed the October 2007 denial of a compensable rating for his service-connected left sided hearing loss.  In his October 2008 substantive appeal, however, he indicated that he wished to continue the appeal only if a decibel measurement of "45 or more is considered worth compensation...If Yes continue my appeal, if NO then cancel."  The RO replied with an explanation in December 2008 that a single reading of 45 decibel losses or more does not warrant a compensable rating, and based upon his October 2008 statement, the RO deemed the issue withdrawn.  The Veteran's subsequent communications made no mention of his hearing loss claim.  As such, the Board finds that the issue of entitlement to a compensable evaluation for left sided hearing loss was effectively withdrawn by the Veteran and is not before the Board on appeal.

In August 2009, the Board remanded this appeal to the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board.

A subsequent rating decision dated in December 2010 granted service connection for degenerative joint disease of the knees and ankles.  The RO assigned an initial 10 percent disability rating for each knee, effective July 10, 2006, the date of the reopened claim.  The RO assigned an initial noncompensable (0 percent) disability rating for each ankle, effective July 10, 2006, the date of the reopened claim.  In a January 2011 Notice of Disagreement (NOD), the Veteran appealed the effective dates assigned for these disabilities.

The Board notes that additional medical evidence was submitted after the March 2011 certification of this appeal to the Board.  However, these medical records were previously contained in the claims file, and are not new evidence.  As such, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The issues of: (1) whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral wrist disorder; (2) whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knuckles disorder; and, (3) whether April 1979, May 1980, December 2001, and August 2009 rating decisions denying service connection for varicose veins should be revised or reversed on the basis of clear and unmistakable error (CUE), have been raised by the record in January 2012 statements by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

All of the issues on appeal, with the exception of the new and material evidence claims, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  An unappealed June 2006 Board decision denied service connection for the cervical spine, left shoulder, and right shoulder.
2.  The evidence pertaining to the Veteran's cervical spine, left shoulder, and right shoulder submitted subsequent to the June 2006 Board decision was not previously submitted, bears directly and substantially upon the specific matters under consideration, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The June 2006 Board decision denying service connection for a cervical spine disorder, left shoulder disorder, and right shoulder disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence has been submitted to reopen the Veteran's claims of service connection for a cervical spine disorder, left shoulder disorder, and right shoulder disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).

The Veteran is seeking to reopen his claims for service connection for bilateral shoulder and cervical spine disorders.  These issues were last denied by way of a June 2006 Board decision.  The Veteran was advised that the records did not establish that there was an etiological link between his current disorders and his active military service, to include his service-connected lumbar spine disability.  The Board decision was appealed to and affirmed by the United States Court of Appeals for Veterans Claims (Court).  Thus, the June 2006 Board decision is now final.  

In July 2006, the Veteran filed to reopen his previously denied claims of service connection for a cervical spine disorder, left shoulder disorder, and right shoulder disorder.  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In making this determination, the evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the following evidence has been added to the record since the June 2006 Board denial: service treatment records (STRs), VA medical records, private medical records, lay statements, unrelated Internet articles, VA examinations, and a VA medical opinion.  With the exception of the STRs and some of the treatment records, this evidence is new because it has not been previously submitted.  

In August 2009, the Board remanded these claims for the Veteran to be provided with the proper duty-to-assist notice and for a VA examination.  Subsequent to BVA's August 2009 Remand, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers.  Evidence is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.
Under Shade, this new evidence is also material to the Veteran's claims.  Id.  Specifically, a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and (B) establishes that the Veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disorder or symptoms may be associated with the established event, injury, or disease in service; but, (D) does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Here, the new medical evidence establishes that the Veteran has continued to receive treatment for his cervical spine and shoulders.  Throughout his appeal, the Veteran has asserted that his cervical spine and shoulders were directly incurred during his active military service, to include two motor vehicle accidents while in Belgium.  The Veteran has also indicated that these disorders are secondary to his already service-connected lumbar spine disability.  The Veteran's assertions are presumed credible for the purposes of reopening these claims.  Justus, 3 Vet. App. at 513.  

In its August 2009 Remand, the Board noted that the Veteran had never been afforded VA medical opinions for these claims.  Therefore, the Board found that under McLendon, 20 Vet. App. at 79, examinations were required, and the Board remanded for examinations.  Additionally, since the August 2009 Remand, the Veteran has been service-connected for his knees and ankles.  To date, VA medical opinions have not been provided addressing whether the current cervical spine disorder, left shoulder disorder, and right shoulder disorder are due to these now service-connected disabilities.  Thus, based on the Board's August 2009 finding, based on the new service-connected disabilities, and based on the Shade case, the Board thus finds that the Veteran's credible lay statements, combined with the current medical evidence, are sufficient to reopen his claims, since they trigger VA's duty to assist by providing a medical opinion.  Shade, 24 Vet. App. at 118.  

Since there is new and material evidence, the claims of service connection for the cervical spine disorder and bilateral shoulder disorder are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The claims must now be readjudicated on the underlying merits, i.e., on a de novo basis.  However, as previously mentioned, this will be temporarily deferred pending completion of the additional development of the claims on remand.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the Board is reopening the claims for service connection and then remanding the claims for further development.  Thus, no further discussion of the VCAA is required.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for degenerative joint disease of the cervical spine is reopened.

New and material evidence having been submitted, the Veteran's claim for service connection for degenerative joint disease of the left shoulder is reopened.

New and material evidence having been submitted, the Veteran's claim for service connection for degenerative joint disease of the right shoulder is reopened.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.  

First, the Veteran filed a timely NOD in January 2011 in response to the December 2010 rating decision, which granted service connection for the Veteran's knees and ankles.  The Veteran appealed the effective date assigned for each disability.  To date, the RO has not responded to the Veteran's January 2011 NOD with a Statement of the Case (SOC) addressing the earlier effective date issues.  The Board finds that a SOC must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Additionally, a remand is needed to afford the Veteran a VA addendum medical opinions to determine the etiology of his currently diagnosed gout, degenerative joint disease of the cervical spine, and degenerative joint disease of the shoulders.  The Veteran was afforded a VA examination in July 2010, where he received these current diagnoses.  In December 2010, an addendum VA medical opinion was provided.  For the foregoing reasons, the Board finds the VA examination and opinion with addendum to be inadequate.  

First, the examination is inadequate because the July 2010 VA examiner, in forming his medical opinions, did not consider the Veteran's lay statements regarding the in-service incurrence of the disorders and the continuity of symptomatology since the Veteran's military discharge.  Specifically, the Veteran asserts that his current disorders are due to two in-service motor vehicle accidents while he was stationed in Belgium.  In a January 2012 statement, the Veteran pointed out that the VA examiner did not consider these lay assertions.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The examination is inadequate since the VA examiner did not consider and address these lay statements.

Second, the examination is inadequate because the July 2010 examiner only addressed the causation aspect of secondary service connection in providing his medical nexus opinions for these disorders.  The examiner did not address the aggravation element of these claims.  38 C.F.R. § 3.310 (2011).  The Court has held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  

Finally, since these examinations, the Veteran was service-connected for degenerative joint disease of his knees and ankles.  The Board finds that VA medical opinions must be obtained regarding whether the Veteran's cervical spine and shoulder disorders are related to these now service-connected disabilities.

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Therefore, for the reasons discussed above, the Board finds that additional discussion by an examiner is necessary before decisions on the merits may be reached.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the Veteran's claims of: (1) entitlement to an effective date earlier than July 10, 2006, for the grant of service connection for degenerative joint disease of the left knee; (2) entitlement to an effective date earlier than July 10, 2006, for the grant of service connection for degenerative joint disease of the right knee; (3) entitlement to an effective date earlier than July 10, 2006, for the grant of service connection for degenerative joint disease of the left ankle; and, (4) entitlement to an effective date earlier than July 10, 2006, for the grant of service connection for degenerative joint disease of the right ankle.  Notify the Veteran of his appeal rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeals of these claims.

2.  The RO/AMC shall ask the original VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his current degenerative joint disease of the cervical spine.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed degenerative joint disease of the cervical spine was incurred during his period of active duty from September 1968 to June 1971, and from November 1973 to September 1978, to include two motor vehicle accidents?

(b)  Whether it is at least as likely as not that the Veteran's currently diagnosed degenerative joint disease of the cervical spine is secondary to or aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected lumbar spine disability, bilateral knee disabilities, and/or bilateral ankle disabilities?  

In forming his/her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  The examiner should discuss the Veteran's assertion that his current disorder is due to two in-service motor vehicle accidents while he was stationed in Belgium.  Comment on whether these statements make sense from a medical point of view.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is his responsibility to report for all examinations scheduled in connection with this REMAND at whatever location they are scheduled at, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  The RO/AMC shall ask the original VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed degenerative joint disease of the shoulders.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed degenerative joint disease of the shoulders was incurred during his active duty from September 1968 to June 1971, and from November 1973 to September 1978, to include two motor vehicle accidents?

(b)  Whether it is at least as likely as not that the Veteran's currently diagnosed degenerative joint disease of the shoulders is secondary to or aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected lumbar spine disability, bilateral knee disabilities, and/or bilateral ankle disabilities?

In forming his/her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorders.  The examiner should discuss the Veteran's assertion that his current disorders are due to two in-service motor vehicle accidents while he was stationed in Belgium.  Comment on whether these statements make sense from a medical point of view.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

4.  The RO/AMC shall ask the original VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed gout.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed gout was incurred during his active duty from September 1968 to June 1971, and from November 1973 to September 1978, to include two motor vehicle accidents?

(b)  Whether it is at least as likely as not that the Veteran's currently diagnosed gout is secondary to or aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected lumbar spine disability, bilateral knee disabilities, and/or bilateral ankle disabilities?

In forming his/her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  The examiner should discuss the Veteran's assertion that his current disorder is due to two in-service motor vehicle accidents while he was stationed in Belgium.  Comment on whether these statements make sense from a medical point of view.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

5.  After the above actions have been completed, readjudicate the Veteran's claims of entitlement to service connection for a cervical spine disorder, gout, right shoulder disorder, and left shoulder disorder.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


